[Cite as State v. Meade, 2016-Ohio-493.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 102896



                                      STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                    BRANDON MEADE
                                                    DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-14-586323-A

        BEFORE: Boyle, J., Jones, A.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: February 11, 2016
ATTORNEY FOR APPELLANT

Allison S. Breneman
1220 West 6th Street
Suite 303
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Ryan J. Bokoch
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, J.:

       {¶1} Defendant-appellant, Brandon Meade, appeals his conviction of robbery,

challenging the weight and sufficiency of the evidence to support the conviction.

Finding no merit to the appeal, we affirm.

       A.       Procedural History and Facts

       {¶2} Meade was indicted on a single count of aggravated robbery, which carried

a one- and three-year firearm specification.    Meade pleaded not guilty to the charges,

and the matter proceeded to a bench trial where the following evidence was presented.

       1. Victim Identifies Meade’s License Plate Following Robbery

       {¶3} Erick Jauregui testified that, on April 14, 2014, in the early morning, he was

heading home from a friend’s house and walking along Lorain Avenue when a vehicle

pulled over and two males got out. According to Jauregui, prior to the car pulling over,

the occupants were yelling, which he “paid no attention” until they started “talking back”

to him. Jauregui further explained, “They were just * * * mad and sounded pretty

intoxicated.”    Three men ultimately exited the vehicle and confronted Jauregui, with one

of the men hitting him. Jauregui testified that, after stating he only had his phone and

“nothing” in his wallet, one of the men told another to go to the car and “get something,”

which turned out to be a gun.      Jauregui testified that he “got punched in the face a

couple times,” requiring him to get stitches. The perpetrators took Jauregui’s iPhone 5.

       {¶4} Jauregui further testified that, prior to the car driving off, he obtained the

license plate on the vehicle.   Jauregui ran into police officers on Lorain Avenue minutes
after the incident and immediately reported what happened and provided the perpetrators’

license-plate number.

        2.   Video Surveillance of Encounter

        {¶5} The state offered a surveillance video obtained from a nearby bank at the

time of the incident and asked Jauregui to detail step by step the actions of the

perpetrators as seen on the video.    Because of the distance of the camera, faces cannot

be seen on the camera — only body images.          Jauregui identified himself in the video

walking alone at 2:08 a.m., heading westbound on Lorain Avenue and crossing the

intersection of West 98th Street.    Immediately after Jauregui crossed the street, a vehicle

turned left from Lorain Avenue and stopped on the corner of West 98th Street, facing

southbound.     One male exited the car and approached Jauregui, and two males are seen

running across the intersection and meeting up with Jauregui and the other male.         The

two individuals running across the street apparently exited the vehicle prior to the driver

turning southbound on West 98th Street.         An individual from the group ultimately

returned to the vehicle and then the vehicle pulled up a bit and turned around on West

98th Street, heading westbound on Lorain Avenue and stopped right across from the

group, waiting for the other men.     Once the men entered the vehicle, the vehicle left the

area.

        {¶6} Jauregui testified that Meade, who he had never seen prior to the robbery,

later contacted him on Facebook and told him that he was “sorry about the whole
situation” and claimed that “it wasn’t his fault.”   According to Jauregui, Meade admitted

to being the driver but denied knowing the “true intentions” of the others.

       3. Police Respond to Meade’s Residence and Tow the Vehicle Involved in
       Robbery

       {¶7} The state offered the testimony of the officers who encountered Meade on

the street minutes following the robbery.       Cleveland police officer Matthew Prince

testified that he and Officer Brian Kazimer were patrolling the area of West 101st Street

and Lorain Avenue when they were approached by Jauregui, who had a bloody nose and

lip. According to Officer Prince, Jauregui was upset, reporting that he had just been

robbed.     Jauregui provided the officers the license plate and make of the vehicle

involved.    Officer Prince then placed a radio broadcast for the suspected vehicle and

drove to the nearby address where the vehicle was registered.            The vehicle was

registered to Meade.

The officers did not see the vehicle at the home at that time.

       {¶8} Officers Prince and Kazimer returned to the address a couple of hours later

after another patrol car had observed the suspected vehicle parked in the driveway.

Officer Prince further testified that, although no one answered the door when he knocked,

he believed that someone was home based on the movements that he heard and the

shadows that he observed.       Cleveland police officer Louis Collier, who assisted in

locating the suspected vehicle and remained on the scene, testified that he believed

someone was home when Officer Prince knocked on the door, despite no one answering,

because he “saw a light come on in the upstairs bedroom” and “movement at the
curtains.”   Officer Kazimer testified, however, that “it did not appear that anyone was

home.”

       {¶9} The vehicle was ultimately towed from the driveway and processed for

criminal tools. Following the victim’s identification of Meade in a photo array, Meade

was arrested and charged.

       4. Meade Testifies and Denies Any Knowledge of Passengers’ Intentions

       {¶10} Meade testified on his own behalf.      According to Meade, he had no idea

that the passengers in his car in the early morning of April 14, 2014, were planning on

robbing the person that they saw walking alone on Lorain Avenue.        Specifically, Meade

testified that on the evening of April 13 and early morning of April 14, 2014, he was

hanging out with his friend David Dial, who he has known for almost nine years, and two

other male friends of David’s that he did not know by name.      Meade described the one

male as “black, pretty tall, and slender” and the other male as “Puerto Rican with medium

build, medium height.”      Meade testified that these two individuals were already at

David’s house when he went to go pick up David to “hang out.” The four of them left

David’s house around 12:30 a.m. and “headed over” to West 130th Street to hang out

with another one of David’s friends and then left upon getting tired.

       {¶11} According to Meade, he was driving down Lorain Avenue, passing West

98th Street, when “they saw someone on the road” and “the taller black guy yelled out the

window, ‘Hey, what’s up?’”      After the person on the street responded, the taller black

guy asked Meade to pull over “really quick” so that he could go talk to him. Upon
pulling over, “David and the black guy get out of the car,” and the male in the front seat

directed Meade “to pull around to 98th,” which he did.    Meade testified that he pulled up

to West 98th Street but did not park the car — “I just put on my brakes and just sat there.”

 Next, the front seat passenger exited the car.    According to Meade, he did not know

what was going on; he simply waited in the car, playing some games on his phone.

Then, the front seat passenger returned to the car, indicating that the others were ready to

be picked up.     Meade pulled the car forward and then turned around, heading toward

Lorain Avenue.

       {¶12} Meade testified that, after turning on Lorain Avenue, he witnessed “some

fighting.” Upon Meade yelling for them to stop, David returned to the car first and then

the other male.    Meade further testified that he thought “maybe they had exchanged

some words and it got rough.”     Meade testified that later that night he became aware of

what actually happened based on David’s admission.       Meade testified that he never saw

a firearm and that he would never let anyone in his car who possessed a firearm.

       {¶13} Meade also testified that he expected David to be in court and that he tried

contacting him but was unsuccessful.       Meade further admitted that he contacted the

victim through Facebook, despite his attorney instructing him not to contact anyone

involved in the case.   According to Meade, he wanted to apologize to the victim because

he “felt bad about the whole situation.”

       5. On Cross-Examination, Meade Admits That He and Others Surrounded the
       Victim
        {¶14} On cross-examination, Meade denied knowing the names of David’s friends

that were with him in the car that evening.    He further stated that, despite not knowing

these men, he was just “doing as I was told.” Meade confirmed that he dropped two

men off behind the victim and one in front of the victim and that he stopped the car south

on West 98th Street, which effectively surrounded the victim and blocked at least three

directions of his travel.   Meade further acknowledged that he ultimately drove all three

away from the scene.

        {¶15} Upon being shown the surveillance video, Meade also acknowledged that he

mistakenly testified that he was headed eastbound. Meade admitted that, prior to letting

the first two individuals out, Meade pulled into a bank parking lot and turned his car

around so that he was facing the direction that the victim was walking.      Meade further

acknowledged that the occupants in the car waited in the parking lot for 40 seconds prior

to anyone exiting the vehicle. According to Meade, they all sat in silence during this

time.

        {¶16} Meade also admitted that he violated a court order by contacting the victim

through Facebook but denied that he was trying to influence the victim’s testimony.

        6. Meade Explains Why He Didn’t Drive Away or Call 911

        {¶17} Upon questioning from the trial court as to why Meade did not drive away

when he witnessed the fighting, Meade stated that he did not know who started the fight.

He further explained that he did not call 911 when he saw the fight because he “sees

fights all the time” and “didn’t think anything of it.” Meade also testified that he did not
answer the door when the police arrived at his house because he was in bed.         According

to Meade, he slept through the police officers’ pounding on the door.

       7.   The Verdict

       {¶18} The trial court ultimately found Meade not guilty on the aggravated robbery

charge but guilty of the lesser included offense of robbery.      The court also found that the

state failed to meet its burden on the firearm specifications and acquitted Meade on those

charges.    In reaching its verdict, the trial court stated the following:

              Clearly, it was your car. Clearly, you knew who was in the car.          I
       didn’t find your testimony to be very credible.

              You clearly confronted this witness, in violation of a court order,
       which I think was self-serving in an attempt to manipulate both him and
       potentially the eventual fact finder of the case.

             I don’t believe that you drove strangers around in your car; that the
       only one you knew was David Dial. I don’t believe that you didn’t know
       they were gonna’ commit a robbery. I don’t believe that you weren’t
       involved in it. I actually believe that you were involved in it.

              Between the testimony of yourself, the testimony of the victim, the
       video evidence, the Court finds that the state has met its burden.

       8.   The Sentence

       {¶19} After referring Meade for a presentence investigation report, the trial court

ultimately imposed a sentence of one year of community control sanctions.

       {¶20} Meade now appeals, raising two assignments of error.

       B. Manifest Weight of the Evidence

       {¶21} In his first assignment of error, Meade argues that his conviction is against

the manifest weight of the evidence.      We disagree.
       {¶22} When an appellate court analyzes a conviction under the manifest weight

standard, it must review the entire record, weigh all of the evidence and all of the

reasonable inferences, consider the credibility of the witnesses, and determine whether, in

resolving conflicts in the evidence, the factfinder clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997). Under a

manifest weight standard, an appellate court sits as a “thirteenth juror” and may disagree

with the factfinder’s resolution of the conflicting testimony.           Id.    Although the

appellate court may act as a thirteenth juror, it should give due deference to the findings

made by the factfinder. Id. at 388.        Only in exceptional cases, where the evidence

“weighs heavily against the conviction,” should an appellate court overturn the trial

court’s judgment. Id.

       {¶23} Meade was convicted of robbery in violation of R.C. 2911.01(A)(1), which

provides in relevant part: “No person, in attempting or committing a theft offense or in

fleeing immediately after the attempt or offense, shall * * * [i]nflict, attempt to inflict, or

threaten to inflict physical harm on another.”

       {¶24} The conviction was premised on Meade aiding and abetting in the

commission of the robbery.      “[A] defendant charged with an offense may be convicted

of that offense upon proof that he was complicit in its commission * * *.” State v.

Herring, 94 Ohio St. 3d 246, 251, 2002-Ohio-796, 762 N.E.2d 940. Ohio’s complicity

statute, R.C. 2923.03(A)(2), provides, in pertinent part: “No person, acting with the kind
of culpability required for the commission of an offense, shall * * * aid or abet another in

committing the offense.”

       {¶25} “To support a conviction for complicity by aiding and abetting * * * the

evidence must show that the defendant supported, assisted, encouraged, cooperated with,

advised, or incited the principal in the commission of the crime, and that the defendant

shared the criminal intent of the principal.      Such intent may be inferred from the

circumstances surrounding the crime.” State v. Johnson, 93 Ohio St. 3d 240, 754 N.E.2d
796 (2001), syllabus.      Aiding and abetting may be shown by both direct and

circumstantial evidence, and participation may be inferred from presence, companionship,

and conduct before and after the offense is committed. State v. Cartellone, 3 Ohio

App.3d 145, 150, 444 N.E.2d 68 (8th Dist.1981), citing State v. Pruett, 28 Ohio App. 2d
29, 34, 273 N.E.2d 884 (4th Dist.1971); see also State v. Harmon, 8th Dist. Cuyahoga

No. 53221, 1988 Ohio App. LEXIS 629 (Feb. 18, 1988). Driving a getaway car or

serving as a lookout are overt acts of aiding and abetting. Cartellone at id.

       {¶26} “The mere presence of an accused at the scene of a crime is not sufficient to

prove, in and of itself, that the accused was an aider and abettor.” State v. Widner, 69
Ohio St. 2d 267, 269, 431 N.E.2d 1025 (1982). This rule protects innocent bystanders who

have no connection to the crime other than simply being present at the time of its

commission. Johnson at 245.

       {¶27} Meade contends that the trial court should have believed his testimony that

he did not “have any knowledge of what was transpiring.”         He argues that the police
failed to properly investigate the case by not interviewing David Dial and that the state

failed to present any evidence that contradicted his version of the events, which were also

corroborated by the Facebook message that he sent the victim.            We find Meade’s

arguments to lack merit.

       {¶28} It is well settled that, although we consider credibility in a manifest weight

review, issues relating to the credibility of witnesses and the weight to be given are

primarily for the trier of fact. State v. Thomas, 70 Ohio St. 2d 79, 80, 434 N.E.2d 1356

(1982); State v. DeHass, 10 Ohio St. 2d 230, 227 N.E.2d 212 (1967), paragraph one of the

syllabus.   “The trier of fact is free to believe all, part, or none of the testimony of each

witness who appears before it.” State v. Matthews, 8th Dist. Cuyahoga No. 97916,

2012-Ohio-5174, ¶ 34, citing State v. Caldwell, 79 Ohio App. 3d 667, 607 N.E.2d 1096

(4th Dist.1992).    And based on the evidence presented by the state, we cannot say that

the trial court lost its way in rejecting Meade’s claim that he had no knowledge of the

robbery and did not assist.

       {¶29} We find the evidence strongly supports the state’s theory that Meade was the

“getaway” driver.    The record establishes — based on Meade’s own testimony — that

Meade pulled the vehicle over in a parking lot and sat there for 40 seconds while he and

the other passengers all observed the victim — an individual who was walking alone in

the early morning hours. Next, Meade dropped two passengers off behind the victim

and one passenger in front of the victim, and then stopped his car on the corner of Lorain

Avenue and West 98th Street, thereby surrounding the victim. Notably, Meade testified
that, after letting all the passengers out of his car, he never put the car in park; he kept his

foot on the brake the entire time.    Meade also testified that they were coming from the

area of West 130th when they first encountered the victim, but after the victim was

robbed, the vehicle was observed traveling in the opposite direction.            The strategic

drop-off of the occupants, coupled with Meade never parking the car and then driving off

in the opposite direction of where he was initially traveling prior to encountering the

victim, belie Meade’s claim that he had no knowledge that the occupants intended to rob

the victim.

       {¶30} Moreover, Meade’s testimony that he did not know the occupants in his

vehicle, aside from David Dial, also undermined his credibility given that he was hanging

out with these men and following their “orders” that evening. Furthermore, we find the

Facebook message sent by Meade to the victim was simply an attempt by Meade to

bolster his own self-serving testimony; we do not agree that it is reliable evidence

indicative of Meade’s innocence.

       {¶31} Accordingly, we find that this is not the exceptional case where the evidence

weighs against the conviction. The first assignment of error is overruled.

       C. Sufficiency of the Evidence

       {¶32} In his second assignment of error, Meade argues that the state failed to

produce sufficient evidence to support the conviction.     We disagree.

       {¶33} “‘[S]ufficiency’ is a term of art meaning that legal standard which is applied

to determine whether the case may go to the jury or whether the evidence is legally
sufficient to support the jury verdict as a matter of law.” Thompkins, 78 Ohio St. 3d 380,

386, 678 N.E.2d 541, citing Black’s Law Dictionary 1433 (6th Ed.1990). When an

appellate court reviews a record upon a sufficiency challenge, “the relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph

two of the syllabus.

         {¶34} Meade argues that the video surveillance only proves, at best, that Meade

was present when a robbery was committed around the corner.          According to Meade,

there is no evidence that he had any knowledge of the robbery or assisted in the robbery

to support a conviction as an aider or abettor to the robbery. Relying on this court’s

decision in State v. Langford, 8th Dist. Cuyahoga No. 83301, 2004-Ohio-3733, Meade

contends that the fact that he drove the car after the perpetrators committed the robbery is

not indicative of him driving a “getaway car.”     Meade maintains that the state utterly

failed to prove that he had any knowledge of what was transpiring and therefore he could

not have acted as an aider or abettor to the robbery.      We find his arguments to lack

merit.

         {¶35} Contrary to Meade’s assertion, we find that the state presented evidence,

albeit circumstantial, that Meade not only knew of the robbery but that he actively

participated as the driver of the “getaway car.”   Meade admitted to driving the vehicle

carrying all the occupants who confronted and robbed the victim at 2:00 a.m. Further,
the victim’s report of the license plate directly linked Meade to the scene.    Moreover, the

victim’s testimony and the video surveillance, evidencing the timing of the events,

including the strategic drop off of the occupants, as well as the car never being placed in

park and then swinging around to pick up the occupants to leave the scene, supports the

state’s theory that Meade not only knew of the robbery but actively participated as the

“getaway” driver.

       {¶36} We find the facts of this case distinguishable from Langford and not

grounds to vacate Meade’s conviction.          In Langford, the state failed to offer any

evidence that Langford assisted in the commission of the two separate robberies at issue.

In the first incident, Langford accompanied his friend, Washington, to a convenience

store where they purchased cigarettes.      Washington drove a few streets away from the

convenience store, parked his car, and told Langford that he would be right back.       Upon

returning to the car, Washington directed Langford to drive. Washington had robbed the

Sunoco station at gunpoint.       The next day, Washington and Langford were driving

together again and stopped at a Marathon station.           Langford remained in the car while

Washington went inside and robbed the Marathon station. Washington returned to the

car, got inside, and “floored it” out of the parking lot.

       {¶37} Under these facts, this court held that there was no evidence to implicate

Langford in the commission of these robberies beyond mere presence in the vehicle and

association with Washington. In finding the evidence insufficient to support Langford’s

convictions, we reasoned as follows:
              * * * the fact that Langford drove the car after Washington
       committed the Sunoco robbery is not tantamount to driving a “getaway” car.
        There was no evidence presented which would indicate that Langford sped
       away to flee the scene or to assist in the commission of the robbery.
       Additionally, after Washington robbed the Marathon station, he did not
       allow Langford to drive. Washington did not “require” Langford’s service
       to drive the car in order to successfully commit each robbery.

Id. at ¶ 22.

       {¶38} Unlike Langford, Meade’s strategic drop-off of the occupants of his vehicle

and the timing of his actions, including waiting for the three occupants and then driving

off, directly implicates him in the commission of the robbery.           We find that the

circumstantial evidence presented allows a reasonable juror to conclude beyond a

reasonable doubt that Meade was the “getaway” driver in this case and therefore aided

and abetted in the commission of the robbery.

       {¶39} The second assignment of error is overruled.

       {¶40} Judgment affirmed.

       It is ordered that appellee recover from appellant the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.     Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
MARY J. BOYLE, JUDGE

LARRY A. JONES, SR., A.J., and
PATRICIA ANN BLACKMON, J., CONCUR